Name: 2003/323/EC: Commission Decision of 12 May 2003 on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the total separation of category 1 and 2 materials from category 3 material in intermediate plants (Text with EEA relevance) (notified under document number C(2003) 1495)
 Type: Decision_ENTSCHEID
 Subject Matter: industrial structures and policy;  health;  environmental policy;  animal product
 Date Published: 2003-05-13

 Avis juridique important|32003D03232003/323/EC: Commission Decision of 12 May 2003 on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the total separation of category 1 and 2 materials from category 3 material in intermediate plants (Text with EEA relevance) (notified under document number C(2003) 1495) Official Journal L 117 , 13/05/2003 P. 0035 - 0036Commission Decisionof 12 May 2003on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the total separation of category 1 and 2 materials from category 3 material in intermediate plants(notified under document number C(2003) 1495)(Only the French and Italian texts are authentic)(Text with EEA relevance)(2003/323/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption(1), and in particular Article 32(1) thereof,Whereas:(1) Regulation (EC) No 1774/2002 provides for a complete revision of Community rules concerning animal by-products not intended for human consumption, including the introduction of a number of strict requirements. In addition, it provides that appropriate transitional measures may be adopted.(2) In view of the strict nature of those requirements, it is necessary to provide for transitional measures for France and Italy in order to allow industry sufficient time to adjust. In addition, alternative collection, transport, storage, handling, processing and uses for animal by-products need to be further developed as well as disposal methods for those by-products.(3) Accordingly, as a temporary measure a derogation should be granted to France and Italy to enable them to authorise operators to continue to apply national rules for the separation of category 1 and 2 materials from category 3 material in intermediate plants.(4) In order to prevent a risk to animal and public health appropriate control systems should be maintained in France and Italy for the period of the transitional measures.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Derogation regarding the separation of category 1 and 2 materials from category 3 material in intermediate plantsPursuant to Article 32(1) of Regulation (EC) No 1774/2002 and by way of derogation from Article 10(2) of that Regulation, France and Italy may continue to grant individual approvals until 30 April 2004 at the latest to operators of premises and facilities to apply national rules for the separation of category 1 and 2 materials from category 3 material in intermediate plants not complying with the requirements set out in Chapter I(1)(a) and Chapter II(B)(6) of Annex III to that Regulation, provided that the national rules:(a) ensure that collection, handling, temporary storage and dispatching of category 3 is done in ways that prevent cross-contamination with category 1 and 2 materials;(b) are only applied in premises and facilities that applied those rules on 1 November 2002; and(c) comply with the rest of the requirements of Annex III to Regulation (EC) No 1774/2002.Article 2Control measuresThe competent authority shall take the necessary measures to control compliance by authorised operators of premises and facilities with the conditions set out in Article 1.Article 3Withdrawal of approvals and disposal of material not complying with this Decision1. Individual approvals by the competent authority for the separation of category 1 and 2 materials from category 3 material in intermediate plants shall be immediately and permanently withdrawn in respect of any operator, premises or facilities if the conditions set out in this Decision are no longer fulfilled.2. The competent authority shall withdraw any approvals granted under Article 1 by 30 April 2004 at the latest.The competent authority shall not grant a final approval under Regulation (EC) No 1774/2002 unless on its basis of its inspections it is satisfied that the premises and facilities referred to in Article 1 meet all the requirements of that Regulation.3. Any material that does not comply with the requirements of this Decision shall be disposed of in accordance with the instructions of the competent authority.Article 4Compliance with this Decision by the concerned Member StatesFrance and Italy shall immediately take the necessary measures to comply with this Decision and shall publish those measures. They shall immediately inform the Commission thereof.Article 5ApplicabilityThis Decision shall apply from 1 May 2003 to 30 April 2004.Article 6AddresseesThis Decision is addressed to the French Republic and the Italian Republic.Done at Brussels, 12 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 273, 10.10.2002, p. 1.